Citation Nr: 1747976	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to June 1966.  The Veteran died in January 2008 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Appellant was scheduled for a hearing at the RO before a Veterans Law Judge (VLJ) in June 2015 but failed to attend the hearing.  

In an August 2016 decision, the Board denied the issues of (1) entitlement to service connection for the cause of death; (2) entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A § 1318; and (3) entitlement to DIC under 38 U.S.C.A § 1151.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court granted a joint motion for partial remand (joint motion) filed by representatives for both parties, remanding the issue of entitlement to service connection for the cause of death, and dismissing the remaining issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Court remanded this issue in July 2017, for action consistent with the terms of the joint motion.  The joint remand found that the Board erred in concluding that the December 2012 VA medical opinion was adequately detailed for purposes of adjudicating service connection for the cause of the Veteran's death.

In this case, the RO sought an opinion on the etiology of the Veteran's death, noting that exposure to herbicides in service was conceded and that the immediate cause of his death on January 13, 2008, was cardiopulmonary arrest.  The December 2012 VA examiner reviewed the evidence in the Veteran's record and stated that she was "not able to find any evidence to support a history of . . . heart disease" or that ischemic heart disease (IHD) caused or contributed to his death.  In the joint motion, the parties agreed that this report was not adequate to completely inform the Board as to whether the Veteran as-likely-as-not had IHD at the time of his death.  The evidence of record indicates that the Veteran died from cardiopulmonary arrest.  The question to be addressed is not whether the Veteran was known to have heart disease before he died, but whether he as-likely-as-not actually did have IHD at the time he died, given that he died from cardiopulmonary arrest.

The Board will remand to obtain a reasoned medical opinion concerning the likelihood that the Veteran had IHD when he died from cardiopulmonary arrest.  

Accordingly, the case is REMANDED for the following action:

Obtain a medical opinion addressing whether it is as-likely-as-not that the Veteran actually did have IHD at the time he died, given that he died from cardiopulmonary arrest.

In drafting an opinion the claim file should be reviewed, and review noted in the opinion.  A full rationale for any opinion(s) rendered must be provided.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  



